Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/16/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The objection of claims 1-6 has been withdrawn. 
Applicant’s arguments, see page 9, filed 05/16/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious the combination set forth in claims 1-6.
In particular, for claim 1, the prior art of record does not disclose or render obvious “a braking/driving force control system including a shift control unit configured to receive a request to generate a braking/driving force and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the current gear stage and greater than the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, perform fuel cut of the engine while maintaining the gear stage of the stepped transmission in the current gear stage, and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, downshift the gear stage of the stepped transmission and perform fuel cut of the engine” in combination with other claim limitations. The exact conditions and comparisons with the fuel cut braking/driving force in the vehicle control strategy deemed the claim allowable.
In particular, for claim 2, the prior art of record does not disclose or render obvious “a braking/driving force control system including a shift control unit configured to receive a request to generate a braking/driving force for maintaining the target vehicle speed and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the current gear stage and greater than the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, perform fuel cut of the engine while maintaining the gear stage of the stepped transmission in the current gear stage, and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, downshift the gear stage of the stepped transmission and perform fuel cut of the engine” in combination with other claim limitations. The exact conditions and comparisons with the fuel cut braking/driving force in the vehicle control strategy deemed the claim allowable.
In particular, for claim 3, the prior art of record does not disclose or render obvious “a braking/driving force control system including a braking/driving force distribution unit configured to make a request of a powertrain control unit, configured to control the powertrain, for the required braking/driving force and to reduce a cancellation of fuel cut of the engine, acquire a braking/driving force that the powertrain control unit is currently causing the powertrain to generate in response to the request, and, when the required braking/driving force is less than the acquired braking/driving force, make a request of the brake control unit, configured to control the brake, for a braking force corresponding to a difference between the required braking/driving force and the acquired braking/driving force” in combination with other claim limitations. The exact conditions and comparisons in the vehicle control strategy with the braking/driving forces dealing with fuel cut cancellation deemed the claim allowable.
In particular, for claim 4, the prior art of record does not disclose or render obvious “a braking/driving force control system including a braking/driving force distribution unit configured to acquire the fuel cut braking/driving force in the current gear stage and the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the current gear stage and is greater than the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, make a request of the powertrain control unit for the fuel cut braking/driving force in the current gear stage and make a request of the brake control unit for a braking force corresponding to a difference between the required braking/driving force and the fuel cut braking/driving force in the current gear stage, and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, make a request of the powertrain control unit for the fuel cut braking/driving force in the gear stage downshifted from the current gear stage and make a request of the brake control unit for a braking force corresponding to a difference between the required braking/driving force and the fuel cut braking/driving force in the gear stage downshifted from the current gear stage” in combination with other claim limitations. The exact conditions and comparisons with the fuel cut braking/driving force in the vehicle control strategy deemed the claim allowable.
In particular, for claim 5, the prior art of record does not disclose or render obvious “a braking/driving force control system including a shift control unit configured to receive a request to generate a braking/driving force for maintaining a target vehicle speed and, when the required braking/driving force is the fuel cut braking/driving force in the current gear stage, perform fuel cut of the engine while maintaining the gear stage of the stepped transmission in the current gear stage, and, when the required braking/driving force is the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, downshift the gear stage of the stepped transmission and perform fuel cut of the engine” in combination with other claim limitations. Especially, the specific comparisons of the “required braking/driving force” and the “fuel cut braking/driving force” for maintaining a target vehicle speed.  The usual manner of control is to calculate a required force to maintain a target vehicle speed and then select an appropriate gear ratio for either performance or fuel economy.  However, this conventional method is not the same as comparing the “required braking/driving force” and the “fuel cut braking/driving force” for a current gear and downshifted gear and then selecting a gear based on the comparison. 
In particular, for claim 6, the prior art of record does not disclose or render obvious “a braking/driving force control system including a braking/driving force distribution unit configured to acquire a fuel cut braking/driving force that is a braking/driving force that the powertrain generates while fuel cut of the engine is being performed in each of a current gear stage of the stepped transmission and a gear stage downshifted from the current gear stage, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the current gear stage and greater than the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, make a request of a powertrain control unit, configured to control the powertrain, for the fuel cut braking/driving force in the current gear stage, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, make a request of the powertrain control unit for the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, and, when the required braking/driving force is less than the braking/driving force required of the powertrain control unit, make a request of a brake control unit, configured to control the brake, for a braking force corresponding to a difference between the required braking/driving force and the braking/driving force required of the powertrain control unit” in combination with other claim limitations. The exact conditions and comparisons with the fuel cut braking/driving force in the vehicle control strategy deemed the claim allowable.
Komeda et al. (US 2003/0098195 A1, Fig. 10 and 11) and Nakamura (US 6,104,976, Fig. 4), being the closest prior art, discloses vehicle strategies that control a driving force based on various inputs and calculations; however, the references fail to disclose the exact control strategies used in the above claim limitations that deals with utilizing fuel cut braking/driving force as part of the comparisons for specific control strategies.
One of ordinary skills would have no apparent rationale or motivation, absent hindsight, for combining Komeda et al., Nakamura, or any of the prior arts to arrive at the claim invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656          

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656